FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s request for panel review of Final Action (mailed 10/30/2020) and pre-brief appeal conference decision (made 4/15/2021), the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Galor (US Publication 2014/0160304).
Applicant’s section I arguments have been fully considered but are not persuasive for the following reasons:
I.  Examiner maintains the 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph interpretation because the term “electrically connected to” (which is not explicitly stated in written description) may be wireless communication of signals (Fig.3). Under BRI, signals don’t need a defined structure, and thus, “electrically connected to” does not define sufficient physical structure.
Applicant’s section II arguments, asserting Galor Publication (US 2014/0160304) does not qualify as prior art, have been fully considered but are not persuasive for the following reasons:
II.  U.S. Publication No. 2014/0160304 to Galor et al., filed on November 27, 2013 and published on June 12, 2014, encompasses the material, found within Provisional Application No. 61/732,314, filed on December 1, 2012. See Comparison Table below. Furthermore, the Galor Publication (US 2014/0160304) is now being applied to the rejection of the claims and has a Provisional Application (61/732,314) filing date December 1, 2012, which is earlier than Applicant’s effective filing date.

COMPARISON TABLE
Galor (US Pub. 2014/0160304)
Published corresponding Figures and specification paragraphs listed below. 
Galor (US Provisional App. 61/732,314)
See attached PDF, specification (pg.1-4), in reference to Figures listed below. 
Figures 6, 7A, 8-16, 18, 19-20 & 25.
Para [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266].
Figures 1-14 & 19.
Pages 1-4, written description & claims.
Figure 6 & Para [0132-0136]
Figure 1: lens camera or lensor is an “imaging apparatus”

Figure 2: smartphone (host device) with touchscreen & GUI application is an “information processing apparatus”
Figure 15 & Para [0158-0160]
Figure 3: lens camera
Figure 14 & Para [0157]
Figure 4: lens camera PCB comprises CMOS, ISP & WiFi antenna
Figure 18 & Para [0166-0172]
Figure 5: smartphone mounted to 
lens camera
Figure 11 & Para [0153-0154]
Figure 6: smartphone pair with 
single lens camera
Figure 11 & Para [0153-0154]
Figure 7: smartphone pair with 
multiple lens cameras
Figure 7A & Para [0137-0139]
Figure 8: “lensor” lens camera
Figure 8 & Para [0151]
Figure 9: lens camera
Figure 9 & Para [0151]
Figure 10: smartphone mounted to 
lens camera
Figure 10 & Para [0152]
Figure 11: smartphone communicates via wireless WiFi with lens camera
Figures 19A-19C & 20A-20B
Para [0173-0175]
Figure 12: lensor camera with different mount types with smartphone
Figure 12 & Para [0155]
Figure 13: smartphone’s touch screen GUI wirelessly controls and previews image data from single lens camera

Figure 14: smartphone’s touch split screen GUI wirelessly controls and previews image data from multiple lens cameras
Figure 25 & Para [0190-0191]
Figure 19: smartphone embedded with additional camera and also mounted with lens camera



	Therefore, this Office Action is made FINAL, which addresses the claims (filed 1/05/2021) per the 35 USC § 103 rejection discussed below.












CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claims 66-68 & 71-80, is/are: “communication unit and control unit”. 
The Examiner interprets the “communication unit” to correspond to a wireless antenna 230 (Fig.3) as stated in paragraphs[0067 & 0124]. 
The Examiner interprets the “control unit” to correspond to a computer processor 250 (Fig.3) as stated in paragraphs[0068-0071].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 66, 76, 77 and 80 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091).

	As per independent claim 66, Galor teaches an information processing apparatus (Information processing apparatus “Smart-phone / Smart-tablet” (Host Device, Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25 AND Paragraphs [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266]) comprising:
a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses (Smart-phone / Smart-tablet has a communication unit i.e. wireless transceiver and connectors that is electrically connectable and permits communications with one or more imaging apparatuses i.e. Lensor Cameras (Figures 6, 14 & 15 and Para [0132-0136 & 0157-0160]), which is an interchangeable lens camera without a display. Each Lensor camera may be a standalone camera (Figures 12 & 13) and/or one of the Lensor cameras may mount on the Smart-phone/tablet such as in Figures 9, 18-20 & 25 and Para [0151, 0166-0172 & 0173-0175]. These teachings over Galor are considered fairly analogous to Applicant’s Figures 1-3: information processing apparatus 200 electrically connectable with imaging apparatus 100); and
a control unit that is electrically connected to the communication unit (Smart-phone / Smart-tablet having a mobile processing platform such as iOS (para [0090]) and thus inherently has a “control unit” electrically connected to the communication unit i.e. wireless transceiver and connectors, para [0047-0058]) in a manner that permits the control unit to:
determine whether or not the information processing apparatus has a live view right to each of the imaging apparatuses, detect a total quantity of the imaging apparatuses with the live view right, cause a display screen to switch, from a first display state to a second display state when the control unit decides that the total quantity has changed, a display state of a display screen related to imaging operations of the imaging apparatuses, wherein the live view right is a right which displays, as a live view image, images generated by the imaging apparatuses (Taking the entirety of Galor’s teachings, it is considered that the Smart-phone/tablet “control unit” executes an application that establishes a communication connection interface (using wireless standard protocol and/or connector) with each detected active imaging “Lensor” apparatus (within inherent connection range) such that the touchscreen display outputs user control & live preview rights based on the detected number of connected lensor cameras. For example, Figure 12: demonstrates a single live view right when Smart-phone/tablet is connected with one lensor camera AND Figure 13: demonstrates a plural/three live view rights when Smart-phone/tablet is connected with three lensor cameras. One of ordinary skill in the art can appreciate the implied teachings over Galor’s Figure 12 contrasted with Figure 13, which implies that a display state is changing based on the number of detected active imaging “Lensor” apparatus within connection range AND, in view of para [0055-0056, 0155-0156, 0222 & 0264-0266], also teaches that a simultaneous split screen preview “live view right” when connectivity to multiple lensor cameras).
	Regarding Applicant’s claimed feature “switching display states when total quantity has changed”, to more robustly show that it is well known in the prior art to change the display states when there is a change in the total number of connected cameras, the Examiner evidences the prior art Kwon (See Figures 2 and 4: MCU “control unit” 25 (connected to communication unit 22) automatically changes display states (in number of windows) to display 27 as the number of connected cameras 10/11 changes as stated in para[0037 and 0041] in order to maximize size of images/videos displayed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kwon’s teachings into suitable modification with Galor’s invention for the motivated reason of maximizing the space/utilization of a display screen size to improve remote communications between participants based on a total number of connected cameras/participants in the analogous art of remote communications between a display and cameras.
	Regarding Applicant’s claimed feature “live view rights” to each imaging apparatus “cameras”, it is also known in the prior art to for the viewing rights to be associated with remote control rights i.e. priority that gives preferential choice to a certain information processing apparatus over another to remotely control and preview captured images associated with a camera. To more robustly show this feature, the Examiner evidences prior art Yumiki (See para[0156], camera 1 giving remote control priority to one of the multiple information processing apparatuses “terminal devices 100” for a wireless network such as shown in Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yumiki into suitable modification with the teachings of Galor in view of Kwon invention to further incorporate priority modes “remote control rights based on highest priority” for the motivated reason of enhancing a camera viewing angle to facilitate better 

	As per claim 76, Galor in view of Kwon in view of Yumiki teaches the imaging system comprising the information processing apparatus according to claim 66, and one or more imaging apparatuses for the same reasons taught in rejected claim 66.

	Applicant’s new claim 77, states an information processing apparatus comprising: “a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses; and a control unit that is electrically connected to the communication unit in a manner that permits the control unit to: perform a control, in the case where an imaging apparatus is mounted on the information processing apparatus is present from among the imagining apparatuses, for causing a display screen to display an image generated by the mounted imagining apparatus to be displayed enlarged so as to become larger than one or more images generated by one or more imaging apparatuses which are not mounted”.
	However, claim 77 would still be obvious/implied over the same cited portions of the prior art combination of Galor in view of Kwon in view of Yumiki as discussed in claim 66. Specifically, as a matter of obviousness, Galor in view of Kwon in view of Yumiki teaches information processing apparatus (Galor: Information processing apparatus is a host display device i.e. “Smart-phone / Smart-tablet” (Fig. 12 & 13) having a mobile processing platform such as iOS (para [0090]) AND touchscreen user interface for providing control operations and live previews of one or more imaging apparatuses “Lens Camera / Lensor” -- see Figures 6, 7A, 8-16, 18, 19-20 & 25 AND Paragraphs [0044, 0047, 0049, 0051-0052, 0054-0059, 0083, 0090, 0105, 0110, 0132-0139, 0151-0162, 0166-0175, 0190-0191, 0222, 0264-0266]) comprising:
a communication unit that is electrically connectable with one or more imaging apparatuses in a manner that permits the communication unit to communicate electronically with any of the imaging apparatuses (Galor: Smart-phone / Smart-tablet has a communication unit i.e. wireless transceiver and connectors that is electrically connectable and permits communications with one or more imaging apparatuses i.e. Lensor Cameras (Figures 6, 14 & 15 and Para [0132-0136 & 0157-0160]), which is an interchangeable lens camera without a display. Each Lensor camera may be a standalone camera (Figures 12 & 13) and/or one of the Lensor cameras may mount on the Smart-phone/tablet such as in Figures 9, 18-20 & 25 and Para [0151, 0166-0172 & 0173-0175]. These teachings over Galor are considered fairly analogous to Applicant’s Figures 1-3: information processing apparatus 200 electrically connectable with imaging apparatus 100); 
and a control unit that is electrically connected to the communication unit (Galor: Smart-phone / Smart-tablet having a mobile processing platform such as iOS (para [0090]) and thus inherently has a “control unit” electrically connected to the communication unit i.e. wireless transceiver and/or mounting connectors, para [0047-0058]) in a manner that permits the control unit to change a display preview screen state in correspondence with the connected number of lens camera(s) Galor’s Figure 13 illustrates a Smart-phone/tablet display preview state split into THREE preview images when remotely connected with THREE respective lens cameras. And Galor’s Figures 7A, 9, 18-20 also teaches that one of the lens cameras / lensor may be locally mounted to the Smart-phone/tablet. Taking BOTH of these concepts in combination i.e. two remotely connected lens cameras and one locally mounted lens camera to a Smart-phone/tablet which also has a display preview state split into THREE preview images from the THREE respective lens cameras is considered to be an implied feature over Galor’s teachings and/or would have been obvious to one of ordinary skill in the art for analogous reasons over Galor’s teachings.
Furthermore, Galor’s Figure 13 also teaches that one of the preview screens i.e. bottom screen may be LARGER than the other preview screens i.e. top two screens. 
AND the prior art Kwon, (Figures 2 & 4) makes it clear that it is known for a host display device MCU “control unit” 25 (connected to communication unit 22) to automatically change display states (in number of windows) to display 27 as the number of connected cameras 10/11 changes as stated in para[0037 & 0041] for the motivated reasons of maximizing size of images/videos displayed AND Kwon’s Figure 4e, illustrates of a user preference setting for three connected cameras may have one of the preview screens i.e. top screen may be LARGER than the other preview screens i.e. bottom two screens.
Therefore, Applicant’s additional claim limitation: “in perform a control, in the case where an imaging apparatus is mounted on the information processing apparatus is present from among the imagining apparatuses, for causing a display screen to display an image generated by the mounted imagining apparatus to be displayed enlarged so as to become larger than one or more images generated by one or more imaging apparatuses which are not mounted”, is NOT NOVEL and considered to be an expected user preference setting over the prior art combination teachings of Galor in view of Kwon for the obvious reasons of maximizing the viewing size of one of the screens relative to the other two screens (i.e. in this case a user’s own locally mounted camera images are displayed the largest). 

As per claim 80, Galor in view of Kwon in view of Yumiki teaches the imaging system comprising the information processing apparatus according to claim 77, and the one or more imaging apparatuses for the same reasons taught in rejected claim 77.

Claims 67-68, 71-72, 74-75 and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091) in view of Cho (US Pub. 2013/0182138).

	As per claim 67, Galor in view of Kwon in view of Yumiki teaches the information processing apparatus according to claim 66. Regarding the limitation: “wherein the control unit is further configured to determine whether or not the information processing apparatus has an operation right for each the imaging apparatuses”, Galor teaches/implies a smart-phone/tablet (having touchscreen user interface and control unit) executes an application providing user control “operation” right (i.e. capture control still/video) for those detected active lensor cameras in communication connection range. In other words, determination for operation right can be assumed based on the presence/absence of a lensor camera within communication range at the very least over Galor. Often times the features taught by Galor for obtaining permissions for an operation right are associated with a request / acknowledgement communications between the two devices. To further show that it is known in the prior art to make a determination for an operation right based on request / acknowledgement communications, Examiner evidences additional prior art Cho (Figures 5, 8, 19-23 AND para[0201-0220]: Determination for live view rights (i.e. live image preview) and operation control rights (i.e. touchscreen GUI buttons shown in Figures 8, 20 & 21) based on request/acknowledge communications between a Master smart-phone 100 and one or more Slave/Remote cameras 301-303. Examiner also notes, Master 100 may have plural displays 151 provided on a single face or built in one body per para[0064-0065]. In other words, plural Fig. 8 or Fig. 21a user interface displays 151 provided on a single face or built in one body allows for Master smart-phone 100 to have simultaneous split screen live view rights and operation control rights for each corresponding connected one or more Slave/Remote cameras 301-303). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho into suitable modification with the teachings of Galor in view of Kwon in view of Yumiki invention to further teach a control unit is further 

	As per claim 68, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 67, wherein the operation right is a right which operates each the imaging apparatuses by the information processing apparatus(In view of the prior art combination in claim 67, Galor’s Figure 13 smart-phone/tablet user interface may have respective touchscreen operation rights for each camera in combination with Cho’s operation control rights i.e. touchscreen 151 GUI buttons shown in Figures 8, 20 & 21 in view of para[0064-0065] teaching a smart-phone 100 may have plural displays 151 provided on single face, which equates to simultaneous split screen live view rights and independent operation control rights for each corresponding connected one or more Slave/Remote cameras 301-303. Thus, Galor’s (Figure 13) invention would be obvious to configure each split screen view with independent operation control rights for each corresponding connected one or more Lensor Cameras).

	As per claim 71, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 66, wherein the control unit is further configured to cause the display screen to simultaneously display the (Galor, Figure 13: three simultaneous images displayed for a total quantity of three lensor cameras. Kwon, live images simultaneous displayed in Figure 4 when the total quantity is greater than one, para[0037 & 0041]. -- Furthermore, it is also well known in the art to simultaneous display the said live view right images associated with operation control rights for each corresponding connected one or more Slave/Remote cameras such as in a split-screen fashion for plural connected cameras. See discussion made in claims 67 & 68 in further view of Cho’s cited teachings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho into suitable modification with the teachings of Galor in view of Kwon in view of Yumiki invention to further teach a control unit is further configured to cause the display screen to simultaneously display the live view right images associated with operation control rights in a split-screen fashion for plural connected cameras for the motivated reason of enhancing a graphical user interface (GUI) for previewing and obtaining a desirable image with certain capture capabilities/conditions in analogous art of remote communications between a display user interface and multiple cameras.).

	As per claim 72, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 71, wherein the control unit is further configured to cause the display screen to display a first operation object for operating corresponding imaging apparatus with the operation right(In view of the prior art combination in claim 71, Galor’s Figure 13 smart-phone/tablet user interface may have respective touchscreen operation rights for each camera in combination with Cho’s operation control rights i.e. touchscreen 151 GUI buttons “first operation object” shown in Figures 8, 20 & 21 in view of para[0064-0065] teaching a smart-phone 100 may have plural displays 151 provided on single face, which equates to simultaneous split screen live view rights and independent operation control rights for each corresponding connected one or more Slave/Remote cameras 301-303. Thus, Galor’s (Figure 13) invention would be obvious to configure each split screen view with independent operation control rights for each corresponding connected one or more Lensor Cameras. Provide a remote control operation to certain cameras, may further be based on a priority “right” as taught by Yumiki, para[0156].).

	As per claim 74, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 72, wherein the first operation object is displayed adjacent image generated by corresponding imaging apparatus with the operation right(In view of the prior art combination in claim 72, Cho’s touchscreen GUI first operation objects (i.e. buttons) may be adjacent (capture button) or superimposed (pan/tilt arrow buttons) with the live images to remotely control the remote corresponding camera in view of Figures 8, 20 & 21. These features may be applied to Galor’s Figure 13 as discussed above).

(In view of the prior art combination in claim 72, Cho’s touchscreen GUI first operation objects (i.e. buttons) may be adjacent (capture button) or superimposed (pan/tilt arrow buttons) with the live images to remotely control the remote corresponding camera in view of Figures 8, 20 & 21. These features may be applied to Galor’s Figure 13 as discussed above).

	As per claim 78, Galor in view of Kwon in view of Yumiki teaches the information processing apparatus according to claim 77. Regarding the limitation: “wherein the control unit is further configured to determine whether or not the information processing apparatus has an operation right for each the imaging apparatuses”, Galor teaches/implies a smart-phone/tablet (having touchscreen user interface and control unit) executes an application providing user control “operation” right (i.e. capture control still/video) for those detected active lensor cameras in communication connection range. In other words, determination for operation right can be assumed based on the presence/absence of a lensor camera within communication range at the very least over Galor. Often times the features taught by Galor for obtaining permissions for an operation right are associated with a request / acknowledgement communications between the two devices. To further show that it is known in the prior art to make a determination for an operation right based on request / acknowledgement communications, Examiner evidences additional prior art Cho (Figures 5, 8, 19-23 AND para[0201-0220]: Determination for live view rights (i.e. live image preview) and operation control rights (i.e. touchscreen GUI buttons shown in Figures 8, 20 & 21) based on request/acknowledge communications between a Master smart-phone 100 and one or more Slave/Remote cameras 301-303. Examiner also notes, Master 100 may have plural displays 151 provided on a single face or built in one body per para[0064-0065]. In other words, plural Fig. 8 or Fig. 21a user interface displays 151 provided on a single face or built in one body allows for Master smart-phone 100 to have simultaneous split screen live view rights and operation control rights for each corresponding connected one or more Slave/Remote cameras 301-303). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho into suitable modification with the teachings of Galor in view of Kwon in view of Yumiki invention to further teach a control unit is further configured to determine whether or not the information processing apparatus has an operation right to each imaging apparatus for the motivated reasons of obtaining a desirable image with certain capture capabilities/conditions in analogous art of remote communications between a display user interface and one or more cameras.

	As per claim 79, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 78, wherein the operation right is a right which operates each of the imaging apparatuses by the information processing apparatus (In view of the prior art combination in claim 78, Galor’s Figure 13 smart-phone/tablet user interface may have respective touchscreen operation rights for each camera in combination with Cho’s operation control rights i.e. touchscreen 151 GUI buttons shown in Figures 8, 20 & 21 in view of para[0064-0065] teaching a smart-phone 100 may have plural displays 151 provided on single face, which equates to simultaneous split screen live view rights and independent operation control rights for each corresponding connected one or more Slave/Remote cameras 301-303. Thus, Galor’s (Figure 13) invention would be obvious to configure each split screen view with independent operation control rights for each corresponding connected one or more Lensor Cameras).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0160304 to Galor et al. (having US Provisional Application 61/732,314 filing date of December 1, 2012) in view of Kwon (US Pub. 2014/0184728) in view of Yumiki (US Pub. 2012/0307091) in view of Cho (US Pub. 2013/0182138) in view of Watanabe (US 2011/0050925).

As per claim 73, Galor in view of Kwon in view of Yumiki in view of Cho teaches the information processing apparatus according to claim 72. Regarding the limitation: “wherein the control unit is further configured to cause the display screen to display a second operation object for operating all the imaging apparatuses with the operation right from the imaging apparatuses with live view right”, Galor in combination with Cho teaches displaying touchscreen GUI buttons “operation objects” with operation rights from the imaging apparatuses with live view right as discussed above but remain silent to a button “second operation object” that performs a simultaneous capture simultaneous capture button that synchronizes capture with each of the imaging “cameras” apparatuses as taught by Watanabe (Figures 1A & 1B: Master 104/100 having a operation button 221 for controlling a GUI and transmitting simultaneous/collaborative/multicast group commands with plural slave cameras 101-103. See para[0019, 0021, 0024, 0026-0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe into suitable modification with the teachings of Galor in view of Kwon in view of Yumiki in view of Cho invention to further teach a smart-phone/tablet touchscreen GUI button “second operation object” that performs a simultaneous capture amongst all imaging apparatuses for the motivated reasons of operating in a synchronized image capture mode in analogous art of remote communications between a display user interface and one or more cameras.

	







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698